Citation Nr: 1230080	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to April 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in January 2009.  The Veteran requested a Board hearing which was scheduled in September 2010; however, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The service records on file reflect that the Veteran enlisted in the United States Army Reserves (USAR) in October 1959, and he had active duty service from October 1959 to April 1960.  Thereafter, he reportedly continued service in the USAR until October 1965.  The Veteran asserts that during a period of active duty for training, between 1961-1964, he was assigned to a unit where he drove a truck that carried troops and a 105mm howitzer.  For a period of two weeks, he was required to pull the howitzer into position and wait with the truck at a distance of less than 100 feet from where multiple howitzers were being fired.  He reported being subjected to the noise from the firing weapons and suffered some pain from the noise of the weapons.  He was not issued ear protection, to include ear muffs or ear plugs.  

The term "active military, naval, or air service" means active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2011). 

Service connection is not warranted for diseases unless the individual was on active duty for training at the time of the disablement or death due to the injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45, 712 (1990).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.

The Board notes that the evidence of record contains service treatment records from his period of active duty (October 1959 to April 1960) with the USAR but does not contain any records from his continued service in the USAR.  The RO/AMC should attempt to obtain the Veteran's service personnel records from October 1959 to October 1965, and should attempt to obtain his service treatment records from April 1960 to October 1965.  A determination should also be made to verify his periods of active duty for training or inactive duty for training from April 1960 to October 1965.  

In light of the Veteran's description of noise exposure incurred during a period of active duty for training, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the appropriate repository of records and request verification of the dates and duty status of the Veteran's service in the USAR, including the unit of assignment, and the dates and duty status of his service with each unit, to include whether each period of service was a period of active duty, active duty for training or inactive duty training.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The RO/AMC should request from the appropriate repository the entirety of the Veteran's service treatment and personnel records from his service in the USAR from October 1959 to October 1965.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA audiometric examination to ascertain whether he currently suffers from bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and the etiology of any bilateral hearing loss.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

If the Veteran suffers from bilateral hearing loss as defined by 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset during a period of service, to include a period of active duty for training or inactive duty for training, or is otherwise related to the Veteran's period of service, to include a period of active duty for training or inactive duty for training.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should reconcile any opinion with the service treatment records, lay statements of noise exposure during his period of active duty for training and post-service lay statements pertaining to hearing loss symptomatology, and any post-service medical findings of bilateral hearing loss.

4.  Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


